PER CURIAM.'
The plaintiff, who is the appellant here, sued the defendant-appellee for rent claimed due on real property located in Dade County, Florida. Defendant, who had removed himself from Dade County, moved to dismiss the complaint on the ground of his privilege to be sued in the county of his residence. Fla.Stat. § 47.011.
The complaint alleges an action for rent accruing in Dade County, Florida. The defendant argues that although the dispute arose out of the written lease, it is actually an attempt to enforce an alleged contemporaneous oral agreement relative to the payment of rent. This fact does not appear from the pleadings. Even if this should be proved at a later stage in the proceedings, it would not divest the court of jurisdiction. The rent was payable in Dade County, therefore, the cause of action arose in Dade County. See Croker v. Powell, 1934, 115 Fla. 733, 156 So. 146; and Henry v. Lemac Builders, Inc., Fla.App.1971, 245 So.2d 115. The trial judge erred in dismissing the complaint and the order appealed is reversed with directions to proceed with the cause.
Reversed and remanded.